Citation Nr: 1235331	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  08-38 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of an injury to the vocal chords.  

2.  Entitlement to service connection for a respiratory disorder involving the vocal chords.  

3.  Entitlement to an initial evaluation higher than 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from March 1951 to February 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and April 2010 rating decisions of the San Diego, California, VA Regional Office (RO).  

The RO adjudicated the Veteran's claim regarding the vocal chords as one of entitlement to service connection for an injury to the vocal chords.  In light of the evidence and Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Board has recharacterized the claim as reflected on the title page. 

The Board notes that a May 2012 rating decision reflects that a total disability rating based on individual unemployability (TDIU) was denied by the agency of original jurisdiction (AOJ).  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that ratings and TDIU claims may be separately adjudicated).  To date, the Veteran has not challenged that determination.  As such, the Board does not have jurisdiction over the issue.  See Locklear v. Shinseki, 24Vet. App. 311, 315 (2011).

In addition, in his December 2008 appeal, the Veteran indicated he desired a Travel Board hearing.  In April 2011, he stated that he did not desire a Board hearing.  In July 2012, the Veteran was notified that a hearing request was not pending.  Thus, the hearing request is deemed withdrawn.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for respiratory disorder, to include the throat and vocal chords, and entitlement to an initial evaluation higher than 30 percent for PTSD being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a January 1993 rating decision, the RO denied service connection for an injury to the vocal chords and the Veteran was notified of the determination and of his appellate rights the same month; he did not appeal the determination and the decision became final.

2.  The evidence received since the January 1993 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim for an injury to the vocal chords.  


CONCLUSIONS OF LAW

1.  The January 1993 rating decision that denied service connection for an injury to the vocal chords is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

2.  Evidence received since the January 1993 rating decision is new and material; the claim of entitlement to service connection for an injury to the vocal chords is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's service connection claim for injury to the vocal chords and remands the merits of the claim for further development.  As this represents a complete grant of the benefit sought on appeal in regard to the application to reopen, no discussion of VA's duty to notify and assist is necessary. 

In an unappealed January 1993 rating decision, the RO denied service connection for injury to the vocal chords.  

Because the Veteran did not submit a Notice of Disagreement (NOD) to the January 1993 rating decision denying service connection for injury to the vocal chords, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  In addition, new and material evidence pertinent to the claim was not received by VA within one-year of the determination.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The January 1993 rating decision notes that although the separation examination report reflects a history of hospitalization in April 1952 for nine days due to injury to the vocal chords, no disability was shown, to include in the sick call reports reflecting various dates of treatment.  

Evidence associated with the claims folder since the RO's January 1993 rating decision consists of VA medical records, to include records reflecting complaints of respiratory symptoms, such as shortness of breath, and sleep apnea was noted in December 2010.  In a November 2007 statement, the Veteran's brother recalled having seen photos the Veteran had sent to their mother during service, showing he was bandaged and bruised after the beating in which his vocal chords were injured.  

In addition, in a January 2008 statement in support of the claim, the Veteran noted that as a result of the damage to his vocal cords, he did not have the same voice as before, and was therefore unable to pursue his plans to become a professional singer after separation.  The Board finds that this evidence raises a reasonable possibility of substantiating the claim.  Shade.  Therefore, the evidence is new and material and the claim is reopened.  As such, the issue of entitlement to service connection for a respiratory disorder involving the vocal chords is addressed in the remand below.  


ORDER

New and material evidence to reopen claim of entitlement to service connection for injury to the vocal chords has been presented; to this extent, the appeal is granted.


REMAND

The Veteran seeks service connection for residuals of injured vocal chords during service, and also asserts entitlement to an initial disability evaluation higher than 30 percent for service-connected PTSD.  Having reviewed the evidence, the Board finds that further development is necessary for a determination.  

The Veteran reports having sustained an injury to his vocal chords as a result of a beating by several individuals during service, and that he was hospitalized for nine days due to his injuries.  The Board notes that although an August 2011 Formal Finding of Record Unavailability reflects that the service treatment records are unavailable, presumed to have been destroyed in a fire at the National Personnel Records Center in 1973, the February 1953 separation examination report notes a history of hospitalization in April 1952 for nine days in Japan due to 'local injury to vocal chords,' and sick call reports reflect various dates of treatment in 1952.  

In addition, an August 1993 Travel Board hearing transcript reflects the Veteran's testimony to the effect that he while walking back to camp one night during service in Japan, four men came out from behind a building and severely beat and kicked him, to include in throat and head.  Transcript at 5-6 (1993).  He added that upon arriving at the hospital by ambulance, he was unable to speak above a whisper and was told that he had a ruptured vocal chord.  Id.  

In a November 2007 statement, the Veteran's brother recalled having seen photos, which the Veteran had sent to their mother during service, showing him bandaged and bruised after the beating.  In addition, in a January 2008 statement in support of the claim, the Veteran noted that as a result of the damage to his vocal cords, he did not have the same voice as before, and therefore, was unable to pursue his plans to become a professional singer after separation.  In addition, a December 2010 VA treatment record reflects complaints of shortness of breath, and sleep apnea was noted.  

To date, the Veteran has not been afforded a VA medical examination regarding the etiology of a respiratory disorder involving the vocal chords.  Under 38 U.S.C.A. § 5103A(d)(2) , VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, given the competent lay evidence indicating that the residuals of the injury to the throat and vocal chords may have had an onset in service, the Board has no discretion and must remand the claim to afford the Veteran a VA medical examination regarding the etiology and/or onset of a respiratory disorder, to include of the throat and vocal chords.  

In addition, the Veteran was afforded a VA psychiatric examination in November 2010.  In his April 2011 Appeal to the Board, the Veteran noted his symptoms of PTSD included panic attacks up to three times a day and significant memory impairment, and that he was leaving his house shoeless in the middle of the night o look for a safe place.  The Board construes the Veteran's report of symptoms as an assertion that his PTSD symptoms have worsened since the most recent November 2010 VA examination, and particularly because the VA report of examination notes panic attacks were absent.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected PTSD on appeal.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand the claim.  

Since the claims file is being returned it should be updated to include VA treatment records compiled since the issuance of the May 2012 Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated since May 2012.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims folder.  

2.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from himself as well as from others familiar with the Veteran's complaints of symptoms referable to his vocal chords during and/or since service as well as the impact of his PTSD on his social and occupational functioning.  

3.  After associating any additional medical records and lay statements with the claims folder, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any respiratory disorder involving the vocal chords found to be present.  The claims folder should be made available to and reviewed by the examiner, along with records located in the Virtual VA electronic file (whether virtually, or via paper copies), and the report should reflect that such review was accomplished.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record relating to the Veteran's symptomatology since service, and opine as to whether it is at least as likely as not that any respiratory disorder involving the vocal chords found to be present had an onset during service or within the initial year after separation, or is otherwise related to service.  

All findings and conclusions should be set forth in a legible report. 

4.  After associating any additional medical records and lay statements with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his PTSD.  The claims folder should be made available to and reviewed by the examiner, along with records located in the Virtual VA electronic file (whether virtually, or via paper copies), and the examination report should reflect that such review was accomplished.  The examiner should conduct all indicated tests and studies, and report all pertinent findings. The examiner should specifically address the impact of PTSD on the Veteran's employability.  

All findings and conclusions should be set forth in a legible report. 

5.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


